COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Matter of J.W.W.

Appellate case number:      01-16-00395-CV

Trial court case number:    2015-07198J

Trial court:                313th District Court of Harris County


        Appellant, J.W.W., has filed a notice of appeal of the trial court’s order to waive
jurisdiction. See TEX. FAM. CODE ANN. § 54.02 (Vernon 2014), § 56.01(c)(1)(A) (Vernon
Supp. 2015); see also TEX. R. APP. P. 26.1(b). On July 11, 2016, appellant filed a motion
to extend time to file his brief, requesting an extension to September 5, 2016. We grant
appellant’s motion in part. Appellant’s brief is due to be filed with this Court no later
than AUGUST 15, 2016. See TEX. R. APP. P. 38.6(a), (d).

       Because this appeal involves an appeal of an order under section 54.02 of the
Texas Family Code waiving the juvenile court’s exclusive jurisdiction and certifying the
juvenile to stand trial as an adult, the Court is required to bring the appeal to final
disposition within 180 days of May 13, 2016, the date the notice of appeal was filed in
this proceeding, so far as reasonably possible. See Order Accelerating Juvenile
Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right to an
Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015). Accordingly, no
further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: July 19, 2016